EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Mr. Robert Esposito on January 8, 2021.
The application has been amended as follows:

In the Claims
Claims 1-2 have been rewritten as follows:
--1.	(Currently Amended) A robot comprising:

a device for untangling parts of a substrate, the device comprising:

a base;

a movable part movably mounted to the base so as to be movable relative to the base between a first position and a second position;

a first attraction part fixed arranged in a first plane, the first attraction surface configured for attracting a first part of the substrate;



a second attraction part fixed arranged in a second plane, the second attraction surface configured for attracting a second part of the substrate, the first plane plane coplanar plane plane 

a jig configured for contacting the second part of the substrate from a side of the substrate opposite to the second attraction part; and

a position maintaining part configured for maintaining the movable part at the second position with respect to the base; and

a robot arm connected to the base, the robot arm configured to move the base in a state where the movable part is arranged at the first position, and cause the first attraction surface to contact the first part of the substrate together with causing the second attraction surface to contact the second part of the substrate while the second part of the substrate is contacting the jig,

wherein the first attraction part is configured to attract of the substrate at the first attraction surface and the second attraction part is configured to attract of the substrate at the second attraction surface when the first attraction surface and the second attraction surface contact the first part of the substrate and the second part of the substrate, respectively.

2.	(Currently Amended) The robot according to claim 1, wherein the substrate is a flat plate, wherein

a first direction is perpendicular to the second plane 

the second attraction part is movable relative to the first attraction part in a direction parallel to the first direction.--.

Claim 5 has been rewritten as follows:
--5.	(Currently Amended) The robot system according to claim 4, wherein

the controller causes the robot arm to move [[moves]] the first attraction part in the first direction, thereby pushing the first part of the substrate attracted by the first attraction part in the first direction so as to separate the first part of the substrate from the second part of the substrate;

the position maintaining part maintains a position of the second attraction part relative to the first attraction part when the first part of the substrate is separated from the second part of the substrate; and

the controller causes the robot arm to move [[moves]] the first attraction part in a second direction opposite to the first direction while maintaining the position of the second attraction part relative to the first attraction part.--.

In the Specification
Page 5,	line 10, “shaft” has been changed to --shafts--.
Page 12,	line 4 has been rewritten as follows:
-- At Step S3, the controller 14 causes [[press]] the substrate A to be pressed --.
		line 13, --further-- has been inserted before “downward”.
Page 15,	line 13, “However” has been changed to --Alternatively--.

Remarks
The above changes to claims 1 and 5 have been made for further clarity and are not considered to alter the scope of the claimed invention.
The above changes to the specification have been made to correct informalities and for further clarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
January 9, 2021